RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1560-16T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

B.R.,

        Defendant-Appellant,

and

M.H.,

     Defendant.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.H. and
W.H., minors.
_____________________________

              Submitted September 26, 2017 – Decided October 4, 2017

              Before Judges Fasciale and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Atlantic
              County, Docket No. FG-01-0047-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Marc D. Pereira, Designated
              Counsel, on the brief).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Jason W. Rockwell,
            Assistant Attorney General, of counsel;
            Alexa L. Makris, Deputy Attorney General, on
            the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (Toya Davis,
            Designated Counsel, on the brief).

PER CURIAM

     B.R. (the mother) appeals from a November 30, 2016 order

terminating her parental rights to her children G.H., born in

February 2014, and W.H., born in September 2015.             Judge Jeffrey

J. Waldman entered the order and rendered a lengthy written

opinion.    We reject the mother's contentions that the Division of

Child Protection and Permanency (Division) failed to meet its

statutory burden under each prong of the best interests test,

codified    at    N.J.S.A.   30:4C-15.1(a),   by   clear    and   convincing

evidence.

     In reviewing a decision by a trial court to terminate parental

rights, we give "deference to family court[s'] fact[-]finding"

because of "the family courts' special jurisdiction and expertise

in family matters[.]"        Cesare v. Cesare, 154 N.J. 394, 413 (1998).

The judge's findings of fact are not disturbed unless they are "so

manifestly unsupported by or inconsistent with the competent,

relevant    and    reasonably    credible   evidence   as   to    offend   the

interests of justice."          Id. at 412 (quoting Rova Farms Resort,

                                      2                              A-1560-16T2
Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)).                   "[T]he

conclusions that logically flow from those findings of fact are,

likewise, entitled to deferential consideration upon appellate

review."     N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J.

Super. 81, 89 (App. Div. 2006), certif. denied, 190 N.J. 257

(2007).

     Here, the judge carefully reviewed the evidence presented,

and thereafter concluded that the Division had met, by clear and

convincing evidence, all of the legal requirements for a judgment

of guardianship.          His opinion tracks the statutory requirements

of N.J.S.A. 30:4C-15.1(a), accords with In re Guardianship of

K.H.O., 161 N.J. 337 (1999), In re Guardianship of DMH, 161 N.J.
365 (1999), and New Jersey Division of Youth & Family Services v.

F.M., 211 N.J. 420 (2012), and is supported by substantial and

credible evidence in the record. We therefore affirm substantially

for the reasons that the judge expressed in his comprehensive and

well-reasoned opinion.         We add the following remarks as to each

prong.

     As to prong one, the Division must prove that "[t]he child's

safety, health, or development has been or will continue to be

endangered    by    the    parental   relationship[.]"   N.J.S.A.    30:4C-

15.1(a)(1).        "[T]he relevant inquiry focuses on the cumulative

effect, over time, of harms arising from the home life provided

                                        3                           A-1560-16T2
by the parent."         N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 289 (2007).

     "Serious      and    lasting   emotional       or    psychological      harm    to

children    as    the    result   of    the     action    or    inaction    of   their

biological parents can constitute injury sufficient to authorize

the termination of parental rights." In re Guardianship of K.L.F.,

129 N.J. 32, 44 (1992) (citing In re Guardianship of J.C., 129
N.J. 1, 18 (1992)).           As a result, "courts must consider the

potential        psychological         damage      that        may      result   from

reunification[,] as the 'potential return of a child to a parent

may be so injurious that it would bar such an alternative.'"                      N.J.

Div. of Youth & Family Servs. v. L.J.D., 428 N.J. Super. 451, 480-

81 (App. Div. 2012) (quoting N.J. Div. of Youth & Family Servs.

v. A.W., 103 N.J. 591, 605 (1986)).

     "The absence of physical abuse or neglect is not conclusive."

A.W., supra, 103 N.J. at 605 (quoting In re Guardianship of R.,

155 N.J. Super. 186, 194 (App. Div. 1977)). "A parent's withdrawal

of . . . solicitude, nurture, and care for an extended period of

time is in itself a harm that endangers the health and development

of the child."          DMH, supra, 161 N.J. at 379.                 "Courts need not

wait to act until a child is actually irreparably impaired by

parental inattention or neglect."               Id. at 383.



                                          4                                  A-1560-16T2
    The Division introduced evidence to support its contention

that the mother's elongated substance abuse harmed G.H. and W.H.

The court found

         [the mother] admitted to using drugs as early
         as [eleven]-years-old.   The first drug that
         she start[ed] using was marijuana.        [The
         mother] testified that in July 2012[,] she was
         smoking marijuana and doing [ten] bags of
         heroin a day, while pregnant with a child she
         did not end up having. [The mother] testified
         that in November 2013, while pregnant with
         G.H., she was using [fifty] bags of heroin a
         day and doing any other drug she "could get
         her hands on." When G.H. was born, he tested
         positive for methadone and had to spend almost
         a month in the hospital.

              . . . .

         At the time of her psychological evaluation
         with [the Division's psychological expert,]
         Dr. Cahill, [the mother] stated that she was
         clean for [thirteen] months.    However, [the
         mother] was not regularly calling in for
         random urine screens in the months prior to
         the evaluation.    [The mother] also had two
         positive drug screens in August 2016[,] which
         she claimed were from dental surgery.     [The
         mother] testified that she has been attending
         both narcotics anonymous and alcohol[ics]
         anonymous meetings.     Although she started
         attending these programs in November 2015,
         [the mother] has only progressed to step [two]
         in the [twelve]      step program.       After
         struggling for almost [sixteen] years with her
         addiction, [the mother] is still enrolled in
         a Level II: intensive outpatient program.

    The mother argues that substance abuse is not prima facie

evidence of neglect or abuse under N.J.S.A. 30:4C-15.1(a), and


                               5                          A-1560-16T2
relies on New Jersey Division of Youth & Family Services v. V.T.,

423 N.J. Super. 320, 331 (App. Div. 2011) for that proposition.

However, that case is factually distinguishable.          The mother has

exhibited   a   far   more    substantial   and   prolonged   battle   with

substance abuse than the defendant in that case.

     The police found the mother almost unconscious and under the

influence of heroin in the driver's seat of her car, while G.H.

was in the back seat.        Although G.H. was unharmed when the police

arrived, the mother placed G.H. in a tenuous position by being

unable to help G.H., if needed.

     Thus, there exists substantial credible evidence to support

the judge's findings that the mother's extensive substance abuse

issues harmed and endangered the children and "threatens the

child[ren]'s health and will likely have continuing deleterious

effects . . . ."      K.H.O., supra, 161 N.J. at 352.

     As to prong two, the Division must prove that the mother is

"unwilling or unable to eliminate the harm facing the child[ren]

or is unable or unwilling to provide a safe and stable home . . .

and the delay of permanent placement will add to the harm."

N.J.S.A. 30:4C-15.1(a)(2).        That harm may include evidence that

separating the children from their resource parents "would cause

serious and enduring emotional or psychological harm . . . ."

Ibid.

                                      6                           A-1560-16T2
      The Division can establish the second prong by proving that

a "child will suffer substantially from a lack of stability and a

permanent placement[,] and from the disruption of" a bond with the

resource parents.      K.H.O., supra, 161 N.J. at 363.     Because they

are related, evidence supporting the first prong may also support

the   second   prong   "as   part   of   the   comprehensive   basis   for

determining the best interests of the child."           DMH, supra, 161

N.J. at 379.

      Here, the judge found that the mother failed to maintain

stable housing for the length of the Division's involvement.           The

judge found further that

          [the mother] has been in jail numerous times,
          various inpatient programs, her mother's house
          (which stays have been tenuous) and Oxford
          House, where children are not allowed. [The
          mother] has been kicked out of her mother['s]
          house numerous times, even as recently as
          September 2016. . . .

                 . . . .

          On September 23, 2016, the Division filed an
          unusual incident report in regard to the state
          in which [the mother] returned G.H. and W.H.
          after a visit. Concerns were expressed that
          W.H. was wet with sweat on his head and shirt,
          that he did not get enough sleep, and that he
          had not eaten any formula during the visit.
          Concerns were also expressed about G.H. in
          that his diaper had not been changed for so
          long he had dried stool on his bottom and his
          face was very dirty.



                                     7                           A-1560-16T2
     The mother contends that at the time of trial on November 9

and 10, 2016, she was working and living with her parents.                 She

states that her progression since graduating from the Straight and

Narrow    Program,   and   successfully     transitioning    off    methadone

treatment, evidences adequate stability to care for G.H. and W.H.

     As recent as September 2016, however, the mother visited the

children inconsistently, and became difficult for the Division to

contact.    The evidence shows that the mother has not been the

primary caregiver to either G.H. or W.H. on any consistent basis.

The judge also stated "[the mother]'s parenting skills have not

been tested in the community, with the stressors of day-to-day

life."

     Therefore, there is substantial credible evidence supporting

the judge's findings that the mother is unwilling or unable to

eliminate the harm facing the children, or is unable or unwilling

to provide a safe home for the children.

     As    to    prong   three,   the   Division   is    required    to   make

"reasonable efforts to provide services to help the parent correct

the circumstances which led to the child's placement outside the

home[,]    and    the    court    [will]    consider[]    alternatives       to

termination of parental rights[.]"            N.J.S.A. 30:4C-15.1(a)(3).

This third "prong of the [best interests of the child] standard

contemplates efforts that focus on reunification of the parent

                                        8                            A-1560-16T2
with the child and assistance to the parent to correct and overcome

those circumstances that necessitated the placement of the child

into foster care."   K.H.O., supra, 161 N.J. at 354.

     The judge found that the Division provided reasonable efforts

to correct the circumstances that led to the children's placement.

The judge found further that

          [the mother] has been referred for numerous
          substance abuse evaluations. The Division has
          provided referrals to Brenna Cash at Sandy
          Shore for individual counseling and anger
          management classes, Jewish Family Services for
          assistance with housing and finding additional
          services,    and   Robins'    Nest    creative
          visitation. The Division has also provided a
          number of family team meetings, random urine
          screens, hair follicle testing, and visitation
          services throughout the length of Division
          involvement.

          On September 13, 2016, the court ordered [the
          mother] have unsupervised visitation with G.H.
          and W.H. for one hour per week. At the time,
          [the mother] was attending the Family Life
          Center (FLC) for visitation and parenting
          education.    When her services through FLC
          [were] completed[,] [the mother] was required
          to call the [D]ivision and confirm visits.
          After this change in the visitation schedule,
          weeks went by in which [the mother] did not
          visit with the children and did not contact
          the Division.

As to considering alternatives to termination of parental rights,

the judge found

          [t]he Division attempted to assess a placement
          for G.H. and W.H. with their maternal
          grandparents,   L.R.   and   R.R.,   but   was

                                 9                         A-1560-16T2
          unsuccessful due to the unwillingness of the
          maternal   grandparents   to  take  care   of
          additional   children.   The  Division   also
          discussed kinship legal guardianship (KLG)
          with [N].H. and J.L., the children's current
          placement and paternal grandparents.    [But]
          [N].H. and J.L. indicated that they are not
          interested in KLG and wish to pursue adoption
          and provide permanency for G.H. and W.H.

     There exists substantial credible evidence to support the

judge's findings that the Division made reasonable efforts to

provide services to help the mother correct the circumstances

which led to the children's placement outside the home; and the

court considered alternatives to termination of parental rights,

such as KLG.

     As to prong four, there exists sufficient credible evidence

to show that "[t]ermination of parental rights will not do more

harm than good." N.J.S.A. 30:4C-15.1(a)(4). Relying on the expert

testimony, the court found that

          there is not a strong attachment between [the
          mother] and her children and that the minor
          children see N.H. as their primary caretaker.
          Dr. Cahill testified that G.H. and W.H. see
          N.H. and [J.L.], as their psychological
          parents.

          The [c]ourt finds that the termination of
          parental rights of [the mother] as to the
          minors, G.H. and W.H., would not do more harm
          than good.   N.H. and [J.L.] are willing to
          adopt G.H. and W.H., and they have been
          thriving in their care.     Dr. Cahill opined
          that there is a strong attachment between N.H.
          and [J.L.] and the children, G.H. and W.H.

                               10                          A-1560-16T2
    It would not do more harm than good to
    terminate the rights of [the mother] to the
    children, as the plan of adoption by N.H. and
    [J.L.] will enable G.H. and W.H. to enjoy a
    permanent   and   nurturing   lifestyle.   The
    speculation of a potential life for G.H. and
    W.H. with [the mother] holds with it an
    unreasonable hope that she will be able to
    completely change her current lifestyle. [The
    mother] has no significant employment, no
    articulable plan for how she is going to
    obtain assistance in paying for the cost of
    two children, and no stable housing.       The
    children   have  formed   bonds   with   their
    caretakers, and delaying permanency for any
    longer will cause harm to them.

Affirmed.




                         11                          A-1560-16T2